Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 1-20 are allowed.
Priority
3.	Application 14/486585 was filed on September 15th, 2014 and is a continuation of 12/560185 (now patent 8,868,460) filed on September 15th, 2009.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are US Patent 7,039,610 to Morano et al. (hereinafter Morano). 
While Morano is similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving, prior to a first matching engine, from a user input via the communications network, by a gatekeeper processor coupled therewith, disposed between the user input, the first matching engine, and a plurality of additional matching engines, and operative to execute a first program logic stored on a computer readable medium, a first electronic message comprising data indicative of a first real order; limiting, by the gatekeeper processor, the first matching engine to executing one trade between two or more real orders at a time; generating, by the gatekeeper processor, automatically responsive to a determination by the gatekeeper processor that the first real order has not been filled by one or more previously received but unfilled orders counter thereto, at least one speculative order which corresponds to at least one other real order that is 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693